Carter, J.
This is an appeal from an order confirming a sale held pursuant to a mortgage foreclosure decree.
The record shows that the decree was entered on October 12, 1935, at which time there was found to be due plaintiff the sum of $9,523.22. The mortgaged premises were sold on August 24, 1936, for $10,317.66. Thereafter the mortgagor was permitted the benefit of two moratory stays under the provisions of section 20-21,159, Comp. St. Supp. 1935, and of a proceeding instituted under section 75 of the bankruptcy act, with the result that the order confirming the sale was not obtained until September 9, 1939. At the time of the confirmation there was due under the decree the sum of $12,874.40. Taxes due amounted to approximately $500, and there was on hand in the office of the clerk of the district court the sum of $186.36, which had been collected as rentals during the pendency of the moratory stays. A deficiency judgment was waived as a condition to the confirmation of the sale.
The evidence offered at the trial fixes the value of the mortgaged property from $8,000 to $16,000., Most of the evidence is to the effect that it is worth between $12,000 and $14,000. It was not error for the trial court to entelan order confirming the sale under the rules announced by this court. An order confirming a judicial sale under a decree foreclosing a mortgage on real estate will not be reversed on appeal for inadequacy of price, where there was no fraud or shocking discrepancy between the value and sale price, and there is no satisfactory evidence that a higher bid could be obtained in the event of another sale. Federal Farm Mtg. Corporation v. Bostrom, 136 Neb. 180, *205285 N. W. 490; Equitable Trust Co. v. Groves, 133 Neb. 177, 274 N. W. 457.
Defendant contends that a judicial sale held in 1936 ought not to be a basis of a confirmation order in 1939. We fail to see any merit in this contention in the absence of competent evidence that the mortgaged premises would, if resold, bring a higher price. There is no such evidence in the record. Unless a resale would bring a better price, nothing is to be gained by holding it.
We find no error in the record. The judgment of the trial court is therefore affirmed.
Affirmed.